Citation Nr: 0123111	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-02 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier that February 21, 
1998 for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  It is initially factually ascertainable on September 25, 
1996, that the veteran's PTSD had increased in severity and 
that his PTSD was severe.  


CONCLUSION OF LAW

The criteria for an earlier effective date of September 25, 
1996 for the grant of a 70 percent evaluation for PTSD have 
been met, but no earlier. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.160(c), 3.400(2000); Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  Thus, the 
Board finds that the duty to assist the veteran has been 
fulfilled.

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a)(West 1991); 38 C.F.R. § 
3.400.  The effective date of compensation based on new and 
material evidence received after a final disallowance, is the 
date of receipt of claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii)(2000).

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim. 38 C.F.R. § 3.400(o)(2) (2000).

In a precedent opinion the VA General Counsel held the 
following:

Pursuant to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), where a veteran files a claim for increased 
rating alleging an increase in disability within one year 
prior to receipt by VA of the claim and a VA examination or 
other medical evidence subsequently submitted substantiates 
an increase in disability, the effective date of the award of 
increased disability compensation is the date as of which it 
is ascertainable based on all of the evidence of record that 
the increase occurred.

Section 3.400(q)(1)(i) of Title 38, Code of Federal 
Regulations is applicable to a claim for increased rating 
based upon new and material evidence submitted prior to 
expiration of the appeal period or before an appellate 
decision is issued.

When new and material evidence is submitted with in the 
appeal period or prior to an appellate decision with regard 
to a claim for increased rating, the effective date for any 
increased rating is the date on which the facts established 
the increase in disability occurred or the date of the 
original claim for increase, whichever is later.  However, if 
the facts establish that the veteran's disability increased 
within one year prior to receipt by VA of the original claim 
for increased rating, the effective date of the increase is 
the date on which the increase in disability occurred. 
VAOPGCPREC 12-98.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151 (2000).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2000).

In accordance with 38 C.F.R. § 3.157(b)(1)(2000), the date of 
outpatient or hospitalization examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.

Evidence from a private physician or layman will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits. 38 C.F.R. § 3.157(b)(2) (2000).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities. VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.1 (2000). Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7(2000).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2000).

Under the rating code for PTSD, 38 C.F.R. § 4.132, Code 9411, 
effective through November 6, 1996, a 30 percent evaluation 
was warranted where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  This rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411. See Johnson v. Brown, 7 Vet. App. 95 
(1994).

Also, the Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders including 
psychoneurosis formerly as set forth in 38 C.F.R. §§ 4.125- 
4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-4.130). See 
61 Fed. Reg. 52695-52702 (1996).  However, such new criteria 
may not be considered prior to November 7, 1996.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran claims that the effective date of April 3, 1992 
is proper for the assignment of his 70 percent evaluation for 
PTSD.  In April 1992, the veteran sought service connection 
for PTSD.  The veteran was examined in August 1992 by VA.  He 
reported that he was working at Tinker Air Force Base as a 
mechanic, and that he was close with his family.  It was 
noted that he required some time alone, and that he had 
recurring dreams, some disturbed sleep, hypervigilence and an 
exaggerated startle response.  The examiner noted that the 
veteran was pleasant, not very demonstrative, and quite 
coherent, with no indication of severe anxiety or major 
mental illness.  It was noted that no severe anxiety or major 
depression was seen.  It was determined by the examiner that 
the veteran had PTSD that was not at that time severe and 
that it was "kind of minimal in severity".  

In May 1993, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation effective from April 1992.  
The veteran disagreed with that determination in June 1993.  

The veteran was examined by VA in July 1994.  He complained 
of having thoughts of Vietnam, and difficulty sleeping.  On 
examination, it was noted that he was alert, not anxious or 
despondent, not suicidal and had no hallucinations or 
delusions.  His memory was intact and he was oriented times 
three.  His perception was noted to be good and his judgment 
was reported to appear to be good.  The diagnosis was, PTSD, 
mild, and the Axis V finding was that the veteran was 
functioning at 80.  

The veteran was examined by VA in June 1995, and the examiner 
noted that the claims file had been reviewed.  He related his 
stressful experiences in Vietnam and reported that he had a 
short temper and got very irritated.  He also reported that 
his concentration and memory were decreased.  It was reported 
that he worked at Tinker Air Force Base for 25 years and 
received an early out in 1993.  He reported that he only 
slept for about 5 hours, and that he has dreams about 
Vietnam.  He stated that he had no friends he enjoyed being 
with and the bombing in April had brought everything back to 
him again.  On examination, it was noted that the veteran was 
casually dressed, very pleasant and co-operative.  Thought 
production and continuity were good.  He had goal directed 
speech, and was alert and oriented times four.  His memory 
was intact times three.  There was good attention and 
concentration and his relationship to reality was good.  He 
reported that now and then he saw a spot that went across the 
floor.  His insight and judgment were good and it was noted 
that he was not suicidal or homicidal.  He had an angry 
affect, decreased sleep and nightmares.  It was noted by the 
examiner that there was no change in the veteran's PTSD 
symptoms since the last rating examination, and that the 
veteran did have some depression.  The diagnosis was, PTSD, 
mild, dysthymia, mild to moderate.  The Axis V finding was, 
80 at present and over the past year.  

In a September 1995 letter, a counseling therapist at the 
Oklahoma Vet Center noted that the veteran had been seen at 
that facility since March 1992 for PTSD, and that his therapy 
included both individual and specialized group counseling.  
In was noted that in spite of the veteran's best efforts his 
PTSD continued to worsen leading to his early retirement.  It 
was reported that he had physical problems as well that were 
aggravated by his PTSD and that these continuing problems 
clearly impaired the veteran's ability to remain employed and 
left to virtual isolation with only his wife as a person he 
interacted with.  

Records from the Vet Center dated beginning in March 1992 and 
continuing into 1997, show diagnoses of PTSD and visits to 
work on his personal history for his claim for disability.   
In a March 1996 report from the Ambulatory Mental Health 
Clinic, it was noted that on this first visit by the veteran, 
he complained of being depressed.  It was reported that the 
veteran was alert, cooperative, and oriented times four.  He 
admitted to brief suicidal thoughts the prior day, but stated 
he did not have them on the examination day.  The finding 
was, history of PTSD symptoms, today upset due to rating exam 
results.  

The veteran was examined by VA in August 1996.  The examiner 
noted that the claims file had been reviewed.  The veteran 
reported his military experiences in Vietnam.  He stated that 
it is difficult to concentrate, and that he becomes 
irritable.  
It was noted that the veteran had been married for 33 years.  
He reported that at times he did not wish to be around 
people, that he could not concentrate, that he slept five 
hours at night and that he had a friend who was his neighbor.  
On examination, it was noted that the veteran was dressed in 
casual clothes and was cooperative.  Thought production and 
continuity were noted to be good.  His speech was goal 
directed and he was alert and oriented times four.  His 
memory was intact times three. He had good attention and 
concentration.  His relationship to reality was good and 
concepts were concrete.  He was not suicidal or homicidal.  
The veteran's mood was irritable and his affect was angry.  
It was reported that he slept for about five hours.  The 
examiner noted that the claims file had been reviewed and 
that she did not see any change in the PTSD symptoms since 
the last rating examination.  The diagnoses were, dysthymia 
and PTSD.  The Axis V finding was 75-80.  

In an October 1996 letter a clinical psychologist noted that 
the veteran was seen on two occasions in September 1996.  It 
was reported that the veteran requested that a letter be 
written concerning the degree of emotional distress he had 
experienced as a result of his medica problems.  It was said 
that in both sessions with the veteran, he reported the 
impact of his medical symptoms and the frustrations that 
attempting to receive a greater disability have caused him.  
It was noted that psychological testing (The Millon Clinical 
Multiaxial Inventory-II) indicated that the veteran was 
presently experiencing a severe mental disorder.  The 
examiner included written notes dated on September 25, 1996 
and covering two sessions.  

The veteran was examined by VA on February 21, 1998.  The 
claims file was noted to be available and was reviewed.  The 
veteran complained of flashbacks, bad dreams, difficulty 
sleeping, increased nervousness, irritability, anger spells 
and withdrawing from people.  It was noted that the veteran 
reported the complaints have worsened since the Oklahoma 
bombing.  The veteran reported sleeping four hours per night.  
He noted that he was frequently awakened by nightmares, and 
that he screams and feels terribly afraid. He reported having 
daily flashbacks and that he remained in a state of 
hypervigelence.  He stated that he is irritable.  On 
examination, it was noted that the veteran was casually 
dressed, very polite and cooperative.  It was reported that 
he related in a hesitant and somewhat distant manner.  He had 
poor eye contact, but was coherent and goal directed.  The 
content of his thinking was filled with some paranoid 
ideation.  His mood was depressed, and his affect was 
flattened.  He was oriented times three with no memory 
impairment and his insight was noted to be adequate.  The 
impression was that PTSD, previously diagnosed and rated 10 
percent, is found and is considered to be significantly 
progressed.  The Axis V GAF was 55 to 60.  The examiner 
concluded that based upon the claims file and the 
examination, there was significant progression of the 10 
percent rating for PTSD.  It was noted that the disability 
resulted in industrial impairment and that the veteran was 
unemployable.  The examiner stated that the change in the 
severity of the veteran's illness represented a correction of 
an error in the prior diagnoses and rating. 

In March 1998, the RO increased the veteran's evaluation to 
70 percent disabling for PTSD, effective from February 21, 
1998, the date of the veteran's recent VA examination report.  
The veteran indicated in April 1998 that he was satisfied 
with the 70 percent evaluation for PTSD.  However, in July 
1998, the veteran requested an earlier effective date for his 
70 percent evaluation, prior to February 21, 1998.  

Analysis

The record shows that the requirements for an effective date 
of prior to February 21, 1998 for the award of a 70 percent 
evaluation for PTSD have been met.  In this regard the Board 
notes that it is factually ascertainable that the veteran's 
PTSD increased in severity on September 25, 1996, when, by 
written examination notes it is shown that the veteran was 
examined by a private examiner and found, after psychological 
testing, to have severe symptoms.  VA and Vet Center records 
prior to that time do not reflect findings that would show 
that the veteran's disability was manifested to a degree that 
a 70 percent evaluation would be warranted.  It is noted that 
his disability was found to be mild on VA examination prior 
to September 1996, and that his Axis V scores were in the 75 
to 80 range.  A GAF of 71 to 80 represents no more than 
slight impairment.  Vet Center records document PTSD, but do 
not indicate the degree of severity of the disability.  It is 
first factually ascertainable that the veteran's disability 
was severe on September 25, 1996.  

Thus, based on all of the evidence of record, the Board finds 
that while the rating period for consideration on appeal may 
be considered from April 1992, because it was not factually 
ascertainable that the criteria for a 70 percent rating were 
met until September 25, 1996, entitlement to an earlier 
effective date is warranted to this extent only, and no 
earlier.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400.  Accordingly, the appeal to this 
extent only is granted.





ORDER

An effective date of September 25, 1996, and no earlier, for 
the award of a 70 percent rating for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

